     Case 1:19-cv-00391-LG-RPM Document 499 Filed 05/06/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

ARC CONTROLS, INC.                                                    PLAINTIFF

v.                                              CAUSE NO. 1:19CV391-LG-RPM

M/V NOR GOLIATH in
rem, and GOLIATH
OFFSHORE HOLDINGS,
PTE. LTD., in personam                                            DEFENDANTS

                                  consolidated with

DAN BUNKERING
(AMERICA) INC.                                                        PLAINTIFF

v.                                              CAUSE NO. 1:19cv935-LG-RPM

NOR GOLIATH in rem;
GOLIATH OFFSHORE
HOLDING PRIVATE
LIMITED in personam;
EPIC COMPANIES,
LLC in personam;
EPIC APPLIED
TECHNOLOGIES, LLC                                                 DEFENDANTS

                       AGREED ORDER OF DISMISSAL

      The parties have agreed to and announced to the Court a settlement of the

following parties’ claims against M/V NOR GOLIATH and Goliath Offshore Holding

Private Limited: Candy Apple, LLC, Fugro USA Marine, Inc., Oceanwide Cypress,

Ltd., and DHD Offshore Services, LLC. The Court being advised that these parties

have an informed understanding of their rights and a full appreciation of the

consequences of the settlement,
     Case 1:19-cv-00391-LG-RPM Document 499 Filed 05/06/21 Page 2 of 2




      IT IS, THEREFORE, ORDERED AND ADJUDGED that the claims filed

by Candy Apple, LLC, Fugro USA Marine, Inc., Oceanwide Cypress, Ltd., and DHD

Offshore Services, LLC, against M/V NOR GOLIATH and Goliath Offshore Holding

Private Limited are hereby DISMISSED WITH PREJUDICE with each party to

bear its own costs.

      SO ORDERED AND ADJUDGED this the 6th day of May, 2021.


                                           s/   Louis Guirola, Jr.
                                           Louis Guirola, Jr.
                                           Chief United States District Judge




                                     -2-
